UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1253


SINCLAIR L. JOHNSON,

                Plaintiff - Appellant,

          v.

COUNTRYWIDE HOME LOANS, INC.; THE BANK OF NEW YORK MELLON;
DOES, I-X,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00513-MSD-RJK)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirming by unpublished per curiam opinion.


Sinclair L. Johnson, Appellant Pro Se.          Ryan Van Patten
Dougherty, MCGUIREWOODS, LLP, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sinclair   L.   Johnson     appeals     the   district   court’s     orders

granting Defendants’ motion to dismiss and dismissing his civil

complaint in its entirety.         We have reviewed the record and the

arguments    presented    on    appeal   and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.   Johnson v. Countrywide Home Loans, No. 2:15-cv-00513-

MSD-RJK (E.D. Va. Jan. 26, 2016, & Feb. 9, 2016).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2